                 Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 1 of 9 Page ID #:5
                                                                                     -90%914A1A Sherri ft Carter, Executive Officer/Clerk of Court, by L. Cactillejo,Doputy Clerk
Electronically FILED y Superior Court of California, County of Los Angeles on 12/K)F1)
                                  Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: James Blancarte




                   Whitney D. Ackerman Esq.(SBN: 284340)
                 1
                   THE LAW OFFICE OF WHITNEY D. ACKERMAN
                2 17326 Tiara St
                  Encino CA 91316
                3 T: (818)426-9591
                  F:(866)610-6540
                4 .Wackermar gmail.com

                 5    Attorney for Plaintiff
                      ASHLEY AMY SOMERS
                6

                7                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                           FOR THE COUNTY OF LOS ANGELES
                8                                               LIMITED JURISDICTION

                9

               10
                                                                                                )
                         ASHLEY AMY SOMERS ,                                                    ) Case No. 2OST LC-
                                                                                                                  ,-.1 0343
               11
                                                                                                )
                                                                                                ) COMPLAINT
               12       Plaintiff,
                                                                                                ) 1.    Violation of the Rosenthal Fair Debt
               13                   vs.                                                         ) Collection Practices Act, Cal. Civ. Code §
                                                                                                ) 1788; et seq.;
               14        MEDICREDIT,INC.; DOES 1-10 Inclusive,                                  ) 2.    Violation of the Fair Debt Collection
                                                                                                ) Practices Act, 15 U.S.C. § 1692; et .5eq.;
               15        Defendant.                                                             ) 3.    Negligent Violations of the Telephone
               16                                                                               ) Consumer Protection Act, 47 U.S.C. § 227; and
                                                                                                ) 4.    Willful Violations of the Telephone
               17                                                                               ) Consumer Protection Act, 47 U.S.C. § 227.
                                                                                                )
               18                                                                               )
                                                                                                ) JURY REQUESTED
               19                                                                               )
                                                                                                )
               20

               21

               22

               23                                                                 I. INTRODUCTION
               24                1. •        Plaintiff ASHLEY AMY SOMERS (hereinafter, "Plaintiff") brings this action against
               25                Defendant MEDICREDIT, INC. (hereinafter, "Defendant") for its breach of their duty to respect
               26                Plaintiff's consumer and debtor rights to be free of unscrupulous and unfair debt collection
               27                practices, to wit, Defendant's violations of the Rosenthal Fair Debt Collection Practices Act, Cal.
               28                Civ. Code § 1788, et seq. ("RFDCPA") and the Fair Debt Collection Practices Act; 15 U.S.C. §


                                                                                           1
                                                                                       COMPLAINT
 Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 2 of 9 Page ID #:6




 1       1692, et seq. ("FDCPA."), both of which prohibit debt collectors from engaging in abusive,

 2       deceptive, and unfair practices in connection with the collection of alleged debts.

 3       2.      Additionally, Plaintiff further alleges claims for Defendant's violations of the Telephone

 4       Consumer Protection Act., 47 U.S.C. §227, et seq.(hereinafter "TCPA").

 5                                              II. PARTIES

 6       3.      Plaintiff, ASHLEY AMY SOMERS ("Plaintiff"), is a disabled person as defined by Cal.

 7       Civ Code. §3345 and is a natural person residing in Los Angeles County in the state of California,

 8       and is a "debtor" and a "consumer" as the terms are defined by the R.FDCPA, Cal. Civ. Code

 9       §1788.2(h) and the FDCPA, 15 U.S.C. § 1692a(3), respectively. Also, Plaintiff is a "person as

10       defined by Cal. Pen. Code § 632(b). Furthermore, Plaintiff is a "person as defined by 47 U.S.C. §

11       153(39).

12       4.      At all relevant times herein, Defendant MEDICREDIT, INC. (hereinafter, "Defendant"),

13       Defendant was a company engaged, by use of the mails and telephones, as well as through other

14       means, in the business of collecting a debt which qualifies as "consumer debt" and "debt" as the

15       terms are defined under Section 1788.2(0 of the RFDCPA and Section 1692a(5) of the .FDCPA,

16       respectively, on behalf of themselves as well as on behalf of a third party original creditor, and is

17       therefore a "debt collector" as the term is defined under Section I 788.2(c) of the RFDCPA and

18       Section 1692a(6) of the F.DCPA. Defendant is also a "person" as the term is defined under 47

19       U.S.C. § 153(39)

20       5.      Further, Defendant uses an "automatic telephone dialing system as defined by the TCPA,

21       47 U.S.C. §227

22       6.     The above named Defendant, and its subsidiaries and agents, are collectively referred to as

23      "Defendants." The true names and, capacities of the Defendants sued herein as DOE

24       DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore sues

25       such Defendants by fictitious names. Each of the Defendants designated herein as a DOE is legally

         responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
26
         Complaint to reflect the true names and capacities of the DOE Defendants when such identities
27
         become known.
28


                                                   2
                                               COMI'LAINT
 Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 3 of 9 Page ID #:7




         7        Plaintiff is informed and believes that at all relevant times, each and every Defendant was

 2       acting as an agent and/or employee of each of the other Defendants and was acting within the

 3       course and scope of said agency and/or employment with the full knowledge and consent of each of

 4       the other Defendants. Plaintiff is informed and, believes that each of the acts and/or omissions

 5       complained of herein was made known to, and ratified by, each of the other Defendants.

 6                                     III. FACTUAL ALLEGATIONS

 7       8        At various and multiple times prior to the filing of the instant Complaint and within one

 8       year thereof, Defendants contacted Plaintiff in connection with collection on an alleged medical

 9       debt.

10       9.       Within the last year, Plaintiff began receiving harassing telephone calls from Defendant to

11       her cellular telephone ending in -0289.

12       1 0.     Defendant's calls were made in connection with collection on an alleged debt.

13       1 1.     Defendant has called Plaintiff excessively in connection with collection on an alleged debt.

14       1 2.     Defendant called Plaintiff August 19, 2020 at 11:24 am p.s.t from 800-777-9929 and left

15       an automated pre-recorded message voice message.

16       1 3.    Defendant called Plaintiff August 19, 2020 at 12:33 p.m p.s.t from 800-777-9929 and left

17       an automated pre-recorded message voice message.

18       14.     Defendant called Plaintiff August 26 2020 at 12:33 p.m p.s.t from 800-777-9929 and left an

19       automated pre-recorded message voice message.

20       I S.     Defendant called Plaintiff September 17, 2020 at 11:24 am p.s.t from 800-777-9929 and

21       left an automated pre-recorded voice message.

22       16.     The voicemail's stated that "We are calling from MediCredit on behalf of St. Joseph

23       Hospital and Medical Center..."

24       1 7.    These calls were made in connection with the collection of an alleged debt.

         18.      Defendant did not have consent to contact Plaintiff using pre-recorded messages of any
25
         kind.
26
         19.     Plaintiffs counsel has requested that Defendant produce a copy of an agreement between
27
         Plaintiff and the original creditor.
28


                                                    3
                                                COMI'LAINT
 Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 4 of 9 Page ID #:8




 1       20.     Defendant has failed to produce the requested contract and in doing so has failed to prove

 2       that the debt belongs to Plaintiff, yet continues to attempt to collect despite not having a valid and

 3       enforceable agreement.

 4       21.     Given the lopsided balance of bargaining power between consumers such as Plaintiff and

 5       powerful and financially robust debt collectors such as Defendant, Defendant knew or should have

 6       known that its conduct as herein described was reasonably calculated and likely to result in Plaintiff

 7       being confused, harassed, anxious, and without a reasonable means of responding to Defendant's

 8       debt collection efforts without the assistance of counsel.

 9       22.     Defendant also used an "automatic telephone dialing system, as defined by 47 U.S.C. §

10       227(a)(1), to place its collection calls to Plaintiffs seeking to collect the debt allegedly owed.

11       23.     Defendant's calls constituted calls that were not for emergency purposes as defined by 47

12       U.S.C. § 227(b)(1)(A).

13       24.     Defendant's calls were placed to telephone number assigned to a cellular telephone service

14       for which Plaintiffs incur a charge for incoming calls pursuant to 47 U.S.C. §227(b)(1).

15       25.     RFDCPA, Cal. Civ. Code § 1788.17 mandates that every debt collector collecting or

16       attempting to collect a consumer debt shall comply with the provisions of Sections 1692b through

17       1692j of the FDCPA inclusive of, and shall be subject to the remedies of Section I692k of Title 15

18       of the United States Code statutory regulations contained within the FDCPA, 15 U.S.C. §§ I692d

19       1692d(5).

20       26.     Defendant's conduct violated the FDCPA and the REDCPA in multiple ways, including

21       without limitation the following:

22               a.       Causing a telephone to ring repeatedly or continuously to annoy Plaintiff(Cal. Civ.

23                        Code § 1788.11(d));

                 b.       Communicating, by telephone or in person, with Plaintiff with such frequency as to
24
                          be unreasonable and to constitute harassment to Plaintiff under the circumstances
25
                         (Cal. Civ. Code § 1788.1 1(e));
26
                 c.       Communicating with Plaintiff at times or places which were known or should have
27
                          been known to be inconvenient for Plaintiff(15 U.S.C. § I 692c(a)(1));
28


                                                     4
                                                 COMPLAINT
  Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 5 of 9 Page ID #:9




  1                d.      Any conduct the natural consequence of which is to harass, oppress, or abuse any

 2                         person (15 U.S.C. § 1692d);

  3                e.      Caused the phone to ring or engaged any person in telephone conversations

 4                         repeatedly(15 U.S.C. § 1692d(5));

 5                 f.      Using unfair or unconscionable means in connection with an attempt to collect an

 6                         alleged debt(15 U.S.C. § 16920.

  7       27.      Attempt to collect any amount not authorized by the agreement creating the debt or

 8        permitted by law (15 U.S.C. § 1692 f(1).

 9        28.      Defendant's conduct as herein described runs afoul of the above-stated RFDCPA provisions

 10       among others.

 11       29.      Defendant's conduct was a direct and proximate cause, as well as a substantial factor, in

 12       causing the injuries, damages, and harm to Plaintiff that are outlined more fully above, and as a

 13       result, Defendant is liable to compensate Plaintiff for the full amount of statutory, actual, and

 14       punitive damages, along with attorney's fees and costs, as vell as such other relief permitted by law

 15       and which this Court deems due and proper.

 16       30.      Despite having ample time and resources to prevent the conduct of which Plaintiff herein

 17       complains, Defendant still violated her rights as herein alleged.

 18       3 1.     As a result of Defendant's actions, Plaintiff has retained counsel. Plaintiff's counsel sent a

 19       notice of representation. Defendant has since failed to adequately respond to Plaintiff's attempts to

20        resolve the matter without litigation thereby rendering the present suit necessary to protect and

21        enforce her rights.

,22       32.      Plaintiff relied on these representations by obtaining counsel and purchasing additional

23        credit monitoring services and expending economic resources thereon in the form of both time and

24        money.

          33.      That is, because of Defendant's conduct and misrepresentations as herein described,
25
          Plaintiff had to hire an attorney as well as purchase additional credit monitoring services and
26
          thereby lost money that he otherwise would not have but for Defendant's conduct and
27
          misrepresentations.
28


                                                     5
                                                 COMPLAINT
Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 6 of 9 Page ID #:10




 1           34.     Plaintiff reaped no benefit whatsoever from Defendant's conduct and received nothing from

 2           Defendant.

 3           35.     As a result of Defendant's conduct as described herein, Plaintiff has suffered economic and

 4           emotional harm, and Plaintiff here and now seeks recompense from Defendant's for its violations of

 5          the RFDCPA, FDCPA, and TCPA. Plaintiff seeks to enjoin Defendant's conduct as yell as any and

 6          all remedies available at law and any and all other remedies that the Court deems due, proper, and

 7          owing.

 8          36.      Defendant's conduct was malicious and oppressive as described above, in that it was so vile

 9          and loathsome so as to be considered despicable to a reasonable person. The actions here are to

10          collect on a debt. A debt for medical necessities in a time when money and jobs are scarce. Worse,

11          they are attempts to collect using knowingly illegal means, simply as a cost of doing business. The

12          disregard for the law in order to pressure the Plaintiff qualify for this standard and thus allow

13          Plaintiff to seek a punitive award in addition to the statutory and actual damages and attorney fees.

14                                    COUNT I: VIOLATION OF
                          ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
15                                   Cal. Civ. Code § 1788, Et Seg.

16
            37.      Plaintiff re-alleges and incorporates by reference each and every allegation in the previous
17
            paragraphs of this Complaint as if they were fully set forth herein.
18
            38.      To the extent that Defendant's actions, counted above, violated the RFDCPA, those actions
19
            Ivere done knowingly and willfully in attempt to oppress and pressure Plaintiff into payment of an
20
            alleged and disputed debt.
21
            39.      Defendants are therefore liable to Plaintiff for their violations of the RFDCPA.
22
                                              PRAYER FOR RELIEF
23
            WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant for the
24
     following:
25                   A       Actual damages;
                     B.      Statutory damages for all violations as well as for willful and negligent violations;
26                   C.      Exemplary and punitive damages as determined by the Court or Finder of Fact;
                     D.      Treble damages pursuant to Cal. Civ. Code Section 3345.
27                   E.      Costs and reasonable attorney's fees; and
                     F.      For such other and further relief as may be just and proper.
28


                                                       6
                                                   COMPLAINT.
Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 7 of 9 Page ID #:11




 1

 2                                    COUNT II: VIOLATION OF
                               FAIR DEBT COLLECTION PRACTICES ACT
 3                                      15 U.S.C. 1692, Et Seq.

 4
           40.     Plaintiff re-alleges and incorporates by reference each and every allegation in the previous
 5
           paragraphs of this Complaint as if they were fully set forth herein.
 6
           41.     To the extent that Defendant's actions, counted above, violated the FDCPA, those actions
 7
           were done knowingly and willfully in attempt to oppress and pressure Plaintiff into payment of an
 8
           alleged and disputed debt.
 9
          42.      Defendant is therefore liable to Plaintiff for its numerous and egregious violations of the
10
           FDCPA.
11
                                            PRAYER FOR RELIEF
12
           WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant for the
13 following:

14                A.       Actual damages;
                  B.       Statutory damages for all violations as well as for willful and negligent violations;
15                C.       Exemplary and punitive damages as determined by the Court or Finder of Fact;
                  D.       Treble damages pursuant to Cal. Civ. Code Section 3345.
16                E.       Costs and reasonable attorney's fees; and
                  F.       For such other and further relief as may be just and proper.
17
                                COUNT III: NEGLIGENT VIOLATION OF
18
                              TELEPHONE CONSUMER PROTECTION ACT
19                                      47 U.S.C. 227, et seq.

20
          43.     Plaintiff re-alleges and incorporates by reference each and every allegation in the previous
21
          paragraphs of this Complaint as if they were fully set forth herein.
22
          44.     The foregoing acts and omissions of Defendant constitute negligent violations of the TCPA,
23
          including but not limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
24

25        45.     As a result of Defendant's negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is
26        entitled an award of $500.00 in statutory damages, for each and every violation; pursuant to 47
27        USC.§ 227(b)(3)(B).
28        46.     Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct in the future.


                                                     7
                                                 COMPLAINT
Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 8 of 9 Page ID #:12




 1                                           PRAYER FOR RELIEF

 2         WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant for the

 3 following:
                   A.      Plaintiff seeks an ORDER of temporary injunctive relief whereby Defendant is
 4
                           enjoined from using an Automated Telephone Dialing System or a Pre-recorded
 5                         Voice Message as the terms are defined under the TCPA pending resolution of this
                           action;
 6                 B.      Actual damages;
                   C.      Statutory damages for all violations as well as for willful and negligent violations;
 7                 D.      As a result of Defendant's negligent violations of 47 U.S.C. §227 et .s•eq., Plaintiff is
                           entitled to and request $500 in statutory damages, for each and every violation,
 8                         pursuant to 47 USC. 227(b)(3)(13);
                   E.      For equitable relief enjoining Defendant from future violations;
 9
                   F.      Costs; and
10                 G.      Treble damages pursuant to Cal. Civ. Code Section 3345.
                   H.      For such other and further relief as may be just and proper.
11
                               COUNT IV: INTENTIONAL VIOLATION OF
12                            TELEPHONE CONSUMER PROTECTION ACT
                                         47 U.S.C. 227, et al.
13

14         47.     Plaintiff re-alleges and incorporates by reference each and every allegation in the previous

15         paragraphs of this Complaint as if they were fully set forth herein.

16         48.     The foregoing acts and omissions of Defendant constitute knowing and/or willful violations

17         of the TCPA, including but not limited to each and every one of the above cited provisions of 47

18         USC.§ 227 et seq..

19        49.      As a result of Defendant's knowing and/or willful violations of 47 USC. § 227 et seq.,

20        Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every violation,

21         pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 USC.§ 227(h)(3)(C).

22        50.      Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct in the future.

23                                           PRAYER FOR RELIEF

24         WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant for the

25 following:
                   A.      Plaintiff seeks an ORDER of temporary injunctive relief whereby Defendant is
26                         enjoined from using an Automated Telephone Dialing System or a Pre-recorded
                           Voice Message as the terms are defined under the TCPA pending resolution of this
27                         action;
                   B.      Actual damages;
28
                   C.      Statutory damages for all violations as well as for willful and negligent violations;


                                                      8
                                                  COMPLAINT
Case 2:21-cv-00449-PA-JC Document 1-1 Filed 01/15/21 Page 9 of 9 Page ID #:13



                 D.       As a result of Defendant's willful and/or knowing violations of 47 U.S.C. §227 et
                          seq., Plaintiff and the TCPA Class members are entitled to and request treble
 2                        damages, as provided by statute, up to $1,500, for each and every violation,
                          pursuant to 47 US.C. §227(b)(3)(B) and 47 U.S'.C. §227(b)(3)(C);
 3               E.       Treble damages pursuant to Cal. Civ. Code Section 3345.
                 F.       For equitable relief enjoining Defendant from future violations;
 4               G.       Costs; and
                 H.       For such further relief as this Court deems necessary,just, and proper.
 5
                                                   IV. JURY
 6

 7      51.      Plaintiff reserves her right under Section 16 of Article 1 of the Constitution of the State of

 8       California to a trial by jury and hereby demands a trial by jury on all issues so triable.
                 Respectfully submitted this 7th day of December, 2020.
 9
                                            By:    /S/ Whitney D. Ackerman
10                                                 Whitney D. Ackerman, -Esq.
                                                   Law Offices of Whitney D. Ackerman
11
                                                   Attorney for Plaintiff, ASHLEY AMY SOMERS
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      9
                                                  COMPLAINT
